﻿Mongolia
welcomes wholeheartedly the newest member of the
United Nations family, Switzerland, a country that has
a long-standing association with the United Nations as
its second largest headquarters. We also look forward
to welcoming East Timor, the youngest member of the
international community.
A little over two years ago, at the historic
Millennium Summit held here in New York, our leaders
reaffirmed their commitment to the purposes and
principles of the United Nations Charter and pledged
their unequivocal support for a more efficient and
reinvigorated United Nations so that this unique world
body can effectively address the formidable challenges
of the new century and, indeed, of the new millennium.
Some important steps have been taken to reform
and adapt the United Nations to the evolving
international realities, with a view to ensuring its
efficient functioning in the era of globalization.
However, the reform process, particularly that of the
Security Council, tends to slow down and hence, there
is an apparent need to take proper measures to speed it
up. Mongolia stands for a just and equitable
enlargement of the Security Council and for
democratization of international relations by enhancing
the openness and transparency of the work of the
Security Council and by increasing the role of the
General Assembly, as envisaged in the Charter of the
United Nations.
The United Nations has been instrumental in
intensifying the efforts of the world community aimed
at developing a collective response to global terror, at
helping reach national reconciliation and build a peace
23

process in post-Taliban Afghanistan, at assisting in the
emergence of an independent East Timor and at helping
to bring about the entry into force of the Statute of the
International Criminal Court. It has also been
indispensable in paving the way towards reaching
consensus at Doha, Monterrey, Rome and
Johannesburg, which were important steps along the
road towards meeting the millennium development
goals.
Yet, much still remains to be done to sustain the
progress achieved, to honour commitments made and
to redress setbacks to international peace and security
in today's volatile environment. The tragic events of 11
September have shown that there is a need for a
fundamental change in our perception of security. More
weapons and allocating more resources to the military
do not necessarily translate into increased security.
Security can no longer be confined to the boundaries of
a single State, or even a group of States. This
indivisibility of global security makes multilateralism
the order of the day. To paraphrase the Secretary-
General, let us all recognize that today global security
is our national security. Let us also recognize that
ensuring the security of the human person must be at
the heart of our concerns. The concept of human
security is increasingly making a case for itself.
The outgoing year has witnessed serious threats
to international peace and security. The remnants of
those threats continue to pose a menace to the
international community.
In Afghanistan, the United Nations is helping the
Afghan Government in its efforts towards
rehabilitation, reconstruction and development. Those
objectives can only be achieved if the Government of
President Karzai exercises effective control over the
entire country.
The prevailing explosive situation in the Middle
East is of special concern. It calls for sustained efforts
aimed at reaching a just and comprehensive solution to
the problem. Mongolia supports the efforts of the
Quartet and of the countries of the region to find ways
to peacefully settle that long-festering conflict. The
convening of an international conference to consider
effective measures for such a solution will undoubtedly
be a step in the right direction.
My Government shares the view that the Security
Council should make every effort to impress upon Iraq
the need to comply with Council resolutions and, as a
first step, accept weapons inspections unconditionally.
The world community cannot afford to sit idle in the
face of open defiance of mandatory resolutions of the
Security Council.
The world has not only been threatened by the
escalation of tension in various regions, it has also
been threatened by increasing human insecurity
resulting from the failure of the international
community to deliver on the crucial commitments it
made during the 1990s. In his address to the General
Assembly last year, my Prime Minister appealed to the
international community to make the first decade of
this new century a decade of implementation and
cooperation towards a safer and better world, as we
cannot afford to fail during yet another decade if we
are serious about ensuring human security. We cannot
afford to fail to implement the far-reaching, yet
achievable, targets set by our leaders at the Millennium
Summit. That is all the more so as our failure or
inaction could be used as justification for deadly acts
by those who threaten peace, stability and social
progress.
That appeal is even more relevant today. The
2002 Human Development Report indicates that if
current trends continue, a significant portion of the
world's States are unlikely to achieve the millennium
development goals, including the overarching target of
halving extreme poverty by 2015. If global progress
continues at such a snail's pace, it will take more than
130 years to rid the world of hunger.
A legitimate question arises, namely what has to
be done by the international community to redress that
situation? The short answer could be to display genuine
solidarity and for all to share responsibility in
honouring the commitments made without delay. But
the people of our countries, in whose service this world
body was conceived, have waited through dozens of
conferences and their five-year reviews while the
implementation of agreed targets continues to be
stalled at levels far from those desired. Under these
circumstances it is our considered view that it is
incumbent upon the international community to closely
look into the existing imbalance in global governance,
especially in the economic and social areas.
Mongolia believes that with its impartiality and
universal legitimacy, as well as its Charter-based
prevalence over any other international agreement, the
United Nations is uniquely placed to provide for global
24

governance in economic and social areas while
allowing equal participation by the South in the
decision-making process. We therefore believe that it is
high time to engage in an earnest dialogue about an
entirely new framework of development cooperation
that is more responsive to the emerging imperatives of
global human security.
As we see it, the new development partnership
between the North and the South should be based on
justice, not on charity; on equitable sharing of global
market opportunities, not on protectionism or aid; and
on mutual cooperation, not on unilateral conditionality
or confrontation. The Economic and Social Council has
an important role to play in initiating and promoting
that dialogue, in line with the objectives set forth in
Article 55 of the Charter.
Furthermore, transnational organized crime, illicit
drugs, money-laundering, the illegal arms trade, the
spread of HIV/AIDS, global pollution, climate change
and other negative phenomena pose a persistent threat
to rich and poor nations alike. They call for a new
cooperation framework to be developed to defend the
new frontiers of global human security and to fill
critical gaps in the existing system of global economic
governance. At a time of increasing globalization, the
formidable challenges facing the human family require
an adequate response. It would be a fallacy to replace
fundamental reform with a piecemeal approach or
marginal remedies. If there is strong political will on
the part of the international community to collectively
stand up to these challenges, then why not engage in a
common quest for an adequate architecture of global
governance for human security?
Mongolia expresses its firm support for the
creation of the New Partnership for Africa's
Development (NEPAD). NEPAD is a comprehensive
blueprint and a broad vision for Africa's future
economic and social development. It is Africa-owned,
and based on the lessons of the past decade. We hope
that that important initiative will receive the generous
support of the international community with a view to
attaining the ambitious goal of an African renaissance.
My own country, Mongolia, which has the
inherent development handicap of being landlocked
and is very susceptible to natural disasters, is not
immune from many of the threats to human security to
which I have referred. In addition to the persistence of
poverty and unemployment and the disruption of basic
health and social services, human security in Mongolia
is affected by the increasing recurrence of natural
disasters and the spread of environmental degradation,
including desertification, water and air pollution.
Efforts to improve human security are further
hampered by extremely low population density, a weak
infrastructure and a small, non-diversified economy
that is very vulnerable to external shocks.
Capitalizing on its valuable assets of well-
educated human resources and accumulated experience
of reform in both the political and economic areas,
Mongolia is endeavouring to ensure the human security
of its people through both national action and
international cooperation.
Nationally, my Government launched, in late
2000, the Good Governance for Human Security
programme, aimed at improving the capacity to
formulate and implement policies to ensure human
security. Thus far, we have succeeded in securing a
national commitment to its implementation on the part
of all the branches of the State; institutionalizing the
programme's implementation mechanism; and laying
the groundwork for the greater involvement and
participation of civil society, the private sector and
academia.
At the international level, Mongolia, for its part,
has been endeavouring to contribute, where it can, to
the common efforts of the world community, while
drawing attention to issues of particular concern to it.
As a landlocked developing country, Mongolia
attaches particular importance to enhancing
international cooperation to ease the inherent
development challenges faced by that group of
countries. In this regard, my delegation looks forward
to the forthcoming International Ministerial Meeting on
transit transport cooperation, to be held in 2003 in
Kazakhstan.
In recognition of the crucial role of education in
ensuring sustainable human development and human
security, my delegation is pleased to note that at its last
session the General Assembly proclaimed — as the
result of an initiative of Mongolia — the 10-year
period starting 1 January 2003 as the United Nations
Literacy Decade. We look forward to the unanimous
adoption of the Decade's draft plan of action at this
session of the General Assembly.
25

Ten years ago Mongolia declared itself a nuclear-
weapon-free zone. Since then, it has adopted national
legislation defining and regulating that status. At
present, consultations are under way with our
immediate neighbours and other States concerned on
ways to institutionalize our status internationally. I
would like to take this opportunity to thank the five
nuclear-weapon States for their cooperation, and
United Nations bodies for their invaluable support in
translating the initiative into reality.
In recent years, Mongolia has been actively
engaged in establishing and strengthening institutions
and processes of democratic governance, protecting
human rights and promoting democratic consolidation.
Its efforts have been similar to those of many other
States that are promoting democratic values and
developing democratic institutions. We believe that the
Fifth International Conference of New or Restored
Democracies, to be held from 18 to 20 June 2003 in
Mongolia, could provide an important opportunity for
the international community to exchange information
and experience and search for practical ways of
promoting and strengthening democracy nationally and
internationally. I would like to take this opportunity to
express my Government's heartfelt gratitude to this
body for graciously accepting our offer and setting in
motion the preparations for the Conference. The main
theme of the Conference is democracy, good
governance and civil society.
Mongolia believes that the International Criminal
Court, established on 1 July, could be instrumental in
ending impunity and upholding justice, deterring future
crimes and further strengthening international criminal
law. As one of its founding members, Mongolia also
believes that the widest possible accession to the Court
will broaden the geographic scope of the Court's
jurisdiction and thus end impunity for acts of genocide,
war crimes and crimes against humanity. The Court's
jurisdiction should eventually cover the crime of
aggression.
In conclusion, may I reiterate my Government's
resolve to work with other Member States towards
making our world Organization better equipped to meet
the global challenges lying ahead.










